NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                        NO. CAAP-11-0000113


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               TAMARA J. SHINE, Defendant-Appellant

      APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2DTA-10-001051)

                     ORDER DISMISSING APPEAL
          (By: Nakamura, C.J., Leonard and Ginoza, JJ.)
          Upon review of the record, it appears that: (1) on

February 25, 2011, Defendant-Appellant Tamara Shine (Appellant)

filed a notice of appeal, but she did not pay the filing fee;

(2) on May 19, 2011, the appellate clerk informed Appellant that

the filing fee was not paid and that the record cannot be

prepared and filed without payment of the filing fee or an order

allowing Appellant to proceed in forma pauperis pursuant to

Hawai#i Rules of Appellate Procedure (HRAP) Rule 24; (3) the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appellate clerk further informed Appellant that the matter would

be called to the attention of the court on May 29, 2011 for such

action as the court deemed proper pursuant to HRAP Rule 11(c)(2),

including dismissal of the appeal; and (4) thereafter, Appellant

did not pay the filing fee, submit a motion to proceed in forma

pauperis, or request relief from default.

          Therefore, IT IS HEREBY ORDERED that the appeal is

dismissed.

          DATED: Honolulu, Hawai#i, June 21, 2011.




                                       Chief Judge




                                       Associate Judge




                                       Associate Judge




                                 -2-